Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000645
                                                       24-NOV-2015
                                                       10:37 AM
                        SCWC-12-0000645

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        HANNAH HARRISON,
           Respondent/Petitioner/Appellant/Appellant,

                              vs.

             GORDON I. ITO, INSURANCE COMMISSIONER,
          DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                        STATE OF HAWAI#I,
            Respondent/Respondent/Appellee-Appellee,

                              and

                            EVERCARE,
            Petitioner/Respondent/Appellee-Appellee.

               (SCWC-12-0000645; CAAP-12-0000645;
               CIV. NO. 11-1-2903; HER-11-156920)

----------------------------------------------------------------

     JENIVIE DELOS REYES, FRANKLIN BIDDINGER, FLOYD HAYES,
               JOHN VILLANUEVA, and TEHINE AVILLA,
 Respondents/Petitioners/Appellants-Cross-Appellees/Appellants,

                              vs.

             GORDON I. ITO, INSURANCE COMMISSIONER,
          DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                        STATE OF HAWAI#I,
            Respondent/Respondent/Appellee-Appellee,

                              and

                           EVERCARE,
    Petitioner/Respondent/Appellee-Cross-Appellant/Appellee.

               (SCWC-12-0000646; CAAP-12-0000646;
               CIV. NO. 11-1-2553; HER-11-156817,
          11-156241, 11-156361, 11-156251 & 11-155841)

----------------------------------------------------------------
                       AUDREY DELOS SANTOS,
            Respondent/Petitioner/Appellant/Appellant,

                                 vs.

              GORDON I. ITO, INSURANCE COMMISSIONER,
           DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                         STATE OF HAWAI#I,
             Respondent/Respondent/Appellee-Appellee,

                                 and

                             EVERCARE,
             Petitioner/Respondent/Appellee-Appellee.

                 (SCWC-12-0000647; CAAP-12-0000647;
                 CIV. NO. 11-1-2542; HER-10-154685)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner’s Application for Writ of Certiorari filed

on October 15, 2015, is hereby accepted and will be scheduled for

oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, November 24, 2015.

Dianne Winter Brookins            /s/ Mark E. Recktenwald
and Morgan Early for
petitioner                        /s/ Paula A. Nakayama

Rafael G. Del Castillo            /s/ Sabrina S. McKenna
for respondents Hannah
Harrison, Jenivie Delos           /s/ Richard W. Pollack
Reyes, Franklin Biddinger,
Floyd Hayes, John Villanueva,     /s/ Michael D. Wilson
Tehine Avilla and Audrey
Delos Santos




                                  2